                                    Case 19-25063-MAM                          Doc 21         Filed 11/17/19           Page 1 of 8




 Fill in this information to identify the case:

 Debtor name         Recycling Revolution, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-25063
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule       Schedule D and Schedule G
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 17, 2019                       X /s/ Robin Seskin
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robin Seskin
                                                                       Printed name

                                                                       Member/President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                           Case 19-25063-MAM                                      Doc 21                 Filed 11/17/19                        Page 2 of 8
 Fill in this information to identify the case:

 Debtor name            Recycling Revolution, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               19-25063
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           365,896.69

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           365,896.69


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           818,825.24


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            31,788.35

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        8,531,601.08


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           9,382,214.67




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                      Case 19-25063-MAM                        Doc 21           Filed 11/17/19       Page 3 of 8
 Fill in this information to identify the case:

 Debtor name         Recycling Revolution, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)             19-25063
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Castle Knight, LLC                             Describe debtor's property that is subject to a lien                   $63,258.00                      $0.00
       Creditor's Name                                Commercial Plant (Lease)
       c/o Robin Seskin, Landlord                     4190 Collins Roads
       9070 Kimberly Boulevard                        Unadilla, Georgia 31091
       Unit 53-54
       Boca Raton, FL 33434
       Creditor's mailing address                     Describe the lien
                                                      Commercial Property Lease
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/1/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Dooly County Board of
 2.2                                                                                                                         $11,218.97                      $0.00
       Assessors                                      Describe debtor's property that is subject to a lien
       Creditor's Name                                Commercial Factory Plant
       150 West Cotton Street                         4190 Collins Road
       Room 2                                         Unadilla, GA 31091
       Vienna, GA 31092
       Creditor's mailing address                     Describe the lien
                                                      Real Estate Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2176


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-25063-MAM                       Doc 21           Filed 11/17/19         Page 4 of 8
 Debtor       Recycling Revolution, LLC                                                                Case number (if know)      19-25063
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Newtek Small Business
 2.3                                                                                                                           $354,942.21        $792,139.00
        Finance, LLC                                  Describe debtor's property that is subject to a lien
        Creditor's Name                               Commercial Factory Plant
        1981 Marcus Avenue                            4190 Collins Road
        Suite 130                                     Unadilla, GA 31091
        New Hyde Park, NY 11042
        Creditor's mailing address                    Describe the lien
                                                      1st Mortgage & Uniform Commercial Code -
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        10//13/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2699
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




 2.4    Timberpoint                                   Describe debtor's property that is subject to a lien                     $389,406.06        $792,193.00
        Creditor's Name                               Commercial Factory Plant
        200 East Palmetto Park                        4190 Collins Road
        Road                                          Unadilla, GA 31091
        Suite 706
        Boca Raton, FL 33432
        Creditor's mailing address                    Describe the lien
                                                      Secured Business Capital Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        12/2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $818,825.24

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 19-25063-MAM                   Doc 21          Filed 11/17/19                 Page 5 of 8
 Debtor       Recycling Revolution, LLC                                                          Case number (if know)         19-25063
              Name


 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        U.S. Small Business Administration
        Georgia District Office                                                                           Line   2.3
        233 Peachtree Street, NE
        Suite 1900
        Atlanta, GA 30303




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 19-25063-MAM                   Doc 21     Filed 11/17/19            Page 6 of 8
 Fill in this information to identify the case:

 Debtor name         Recycling Revolution, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-25063
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Commercial Lease
             lease is for and the nature of               Property for Plant
             the debtor's interest                        through October 31,
                                                          2021.                     Castle Knight, LLC
                  State the term remaining                26 months                 c/o Robin Seskin, Landlord
                                                                                    9070 Kimberly Boulevard
             List the contract number of any                                        Unit 53-54
                   government contract                                              Boca Raton, FL 33434




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-25063-MAM                     Doc 21     Filed 11/17/19   Page 7 of 8


                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
  In re      Recycling Revolution, LLC                                                                Case No.   19-25063
                                                                                 Debtor(s)            Chapter    11


                       DEBTOR'S NOTICE OF COMPLIANCE WITH REQUIREMENTS FOR AMENDING
                                            CREDITOR INFORMATION
This notice is being filed in accordance with Local Rules 1007-2(B), 1009-1(D), or 1019-1(B) upon the filing of an amendment to the
debtor’s lists, schedules or statements, pursuant to Bankruptcy Rules 1007, 1009, 1019 or 5010-1(B). I certify that:

[ ]          The paper filed adds creditor(s) as reflected on the attached list (include name and address of each creditor being added). I
             have:
             1. remitted the required fee (unless the paper is a Bankruptcy Rule 1019(5) report);
             2. provided the court with a supplemental matrix of only the added creditors on a CD or memory stick in electronic text
                 format (ASCII or MS-DOS text), or electronically uploaded the added creditors in CM/ECF;
             3. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1(F)]; and
             4. filed an amended schedule(s) and summary of schedules; and
             5. filed a motion to reopen accompanied by the required filing fee (if adding creditors pursuant to Local Rule 5010-1(B))

[ ]          The paper filed deletes a creditor(s) as reflected on the attached list (include name and address of each creditor being
             deleted). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
             (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          The paper filed corrects the name and/or address of a creditor(s) as reflected on the attached list. I have:
             1. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1 (F)]; and
             2. filed an amended schedule(s) or other paper.

[X]          The paper filed corrects schedule D or E/F amount(s) or classification(s). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
                 (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          None of the above apply. The paper filed does not require an additional fee, a supplemental matrix, or notice to affected
             parties. It does require the filing of an amended schedule and summary of schedules.

I also certify that, if filing amended schedules, Bankruptcy Form 106 “Declaration About an Individual Debtor’s Schedules” (signed
by both debtors) or Bankruptcy Form 202 , “Declaration Under Penalty of Perjury for Non-Individual Debtors” has been filed as
required by Local Rules 1007-2(B), 1009-1(A)(2) and (D)(1), or 1019-1(B).




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                    Case 19-25063-MAM                 Doc 21   Filed 11/17/19     Page 8 of 8

 Dated: November 17, 2019

 /s/ Joe M. Grant, Esq.                                                         /s/ Robin Seskin
 Attorney for Debtor (or Debtor, if pro se)                                     Robin Seskin, Member/President
                                                                                Debtor

                                                                                197 S. Federal Highway
                                                                                Suite 200
 Joe M. Grant, Esq. 137758,                                                     Boca Raton, FL 33432
 Print Name & Florida Bar Number                                                Address

                                                                                561.361.1000 Fax: 561.672.7581
                                                                                jgrant@marshallgrant.com
                                                                                Phone Number


                                                                     ADDED CREDITOR


Castle Knight, LLC
c/o Robins Seskin
9070 Kimberly Boulevard
Unit 53-54
Boca Raton, FL 33434




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
